Title: From Alexander Hamilton to Lewis F. Delesdernier, 15 June 1792
From: Hamilton, Alexander
To: Delesdernier, Lewis F.



Treasury DepartmentJune 15. 1792.
Sir

I find by a remark, subjoined to one of your accounts, that you leave the monies, falling due on Bonds, in the hands of the Obligors, until a safe opportunity offers for Boston. This practice being against the express letter of the law must be forborn in future. It involves a responsibility, on your part, in as much as motives of safety would less exonerate you in cases where parties should fail in their payments, after indulgence had been granted by you, than in a plain case of theft or robbery.
I conceive the safest mode of securing the public money would be to provide a small iron chest, which might be fastened to the floor; and if one that will answer the purpose can be procured upon reasonable terms I shall have no objection to the expence.
I am, Sir,   Your Obed Servant
Lewis F Delesdernier EsqrCollector Passamaquody.
